Citation Nr: 1609139	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of the 40 percent evaluation for a right shoulder disability, which was reduced to 20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which reduced the Veteran's rating for a right shoulder disability from 40 percent to 20 percent, effective February 29, 2012.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The RO did not consider required regulatory provisions and denied the Veteran due process in its December 2011 rating decision, which reduced the Veteran's rating for his service-connected right shoulder disability from 40 percent to 20 percent, effective February 29, 2012.


CONCLUSION OF LAW

The RO's December 2011 rating decision, which reduced the Veteran's rating for his service-connected right shoulder disability from 40 percent to 20 percent, is void ab initio; the criteria for restoration of the 40 percent rating for this condition are met at all times since February 29, 2012.  38 C.F.R. §§ 3.105, 3.344 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction.  Instead, with a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 105(e), (i).

In December 2009, the RO issued a rating action proposing the reduction in rating for a right shoulder disability from 40 percent to 10 percent, and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.

Although the Veteran initially requested a predetermination hearing, he subsequently requested that the hearing be cancelled as he was satisfied with being given a VA examination to further evaluate the severity of his disability.  He did not submit additional evidence within the 60-day period.

In a December 2011 rating action, the RO implemented a reduction from 40 percent to 20 percent, rather than the proposed 10 percent, effective February 29, 2012, which was after the last day of the month in which the 60-day period from the December 2009 notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.

II.  Rating Reduction

In this case, the Veteran asserts that he is entitled to restoration of the 40 percent rating for his service-connected right shoulder disability.  In an October 2003 rating decision, the RO granted service connection for a right shoulder disability and assigned a 20 percent rating, effective April 20, 2001.  A July 2004 rating decision increased the rating to 30 percent, effective December 18, 2003; and a June 2008 rating decision increased the rating to 40 percent, effective December 6, 2007.  In December 2009, based in part on a December 2008 VA examination, the RO proposed to reduce the Veteran's rating to 10 percent.  In its December 2011 rating decision, the RO reduced the rating from 40 percent to 20 percent, effective February 29, 2012.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When a RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c) (2015).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2015).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

A review of the RO's December 2011 decision and the May 2012 Statement of the Case (SOC) shows that the RO appears to have essentially analyzed the issue of reduction of the 40 percent rating just as it would a claim for an increased rating.  Specifically, although the SOC listed the provisions at 38 C.F.R. §§ 3.105 and 3.344, the RO's analyses in its December 2011 rating decision and the SOC only discussed improvement in the Veteran's range of motion and the criteria at Diagnostic Codes 5200 through 5203.  The RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown, 5 Vet. App. at 413.  Although the RO noted that functional loss due to pain was considered in considering the appropriate rating to be assigned, it did not discuss in any way improvement in the Veteran's ability to function.  As such, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344 and Brown.

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).

Since the rating decision that accomplished the reduction of the 40 percent evaluation for the Veteran's service-connected right shoulder disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).

The Board finds that the Veteran's 40 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 40 percent evaluation for the Veteran's right shoulder disability should be restored.  Accordingly, the Board finds that restoration of the 40 percent evaluation for the Veteran's right shoulder disability, effective February 29, 2012, is warranted.


ORDER

Restoration of the 40 percent disability evaluation for a service-connected right shoulder disability is granted, effective February 29, 2012, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


